Case 1:20-mj-00200-GMH Document 1-1 Filed 10/O8&620)-2aq@ezdo of 7
Assigned to: Judge G. Michael Harvey
Assign Date: 10/08/2020
Description: COMPLAINT W/ARREST WARRANT

AFFIDAVIT IN SUPPORT OF APPLICATION FOR COMPLAINT
AND ARREST WARRANT

I, FBI Agent Erin Sheridan, (hereinafter “Your Affiant”), being duly sworn, depose and
state as follows:
INTRODUCTION

1. Your Affiant, is a Federal Agent, authorized to investigate violations of the laws of the
United States, and I am a law enforcement officer with authority to execute arrest and
search warrants issued under the authority of the United States. I am a Special Agent with
the Federal Bureau of Investigation (“FBI”) currently assigned to the Washington Field
Office’s Violent Crimes Task Force. Prior to this assignment, Your Affiant was in the San
Juan and New York Field Divisions. Your Affiant has been employed by the FBI for
twenty-four years and as a duly appointed Special Agent since October 2000. As a result
of my training and experience, I am familiar with the tactics, methods and techniques
utilized by those who commit violent crimes.

2. As a Special Agent with the FBI, Your Affiant has worked on cases involving violent
crimes, including serial murder, serial sexual assaults, cold cases, police killings, bank
robberies, threats, crimes against children, and kidnappings; extraterritorial crimes,
including crimes on the high seas and sexual assaults to U.S. persons; as well as terrorism
related and counterintelligence investigations.

3. The information set forth in this affidavit is known to me as a result of an investigation
personally conducted by me and by other law enforcement agents. Thus, the statements
contained in this affidavit are based in part on information provided to me by other agents,
Department of State investigators and the FBI. Statements in this affidavit are also based

in part on a review of records obtained during the investigation, interviews, documents
1
Case 1:20-mj-00200-GMH Document 1-1 Filed 10/08/20 Page 2 of 7

obtained during the execution of search warrants/subpoenas, and my training and
experience as a law enforcement officer.
. This affidavit is being submitted for the limited purpose of enabling this Court to make a
judicial determination of probable cause to issue an arrest warrant. I have not included
each and every fact known to me concerning this investigation. Rather, I have set forth
only those facts that I believe are sufficient to establish the necessary foundation for the
warrant.
. This affidavit is made in support of an application for criminal complaint and arrest warrant
for Brian Jeffrey Raymond (date of birth MM) for a violation of 18 U.S.C §
2422(a) (inducing an individual to travel for the purpose of engaging in any sexual activity
for which any person can be charged with a criminal offense).

PROBABLE CAUSE
On May 31, 2020, the Department of State, Diplomatic Security Service (“DSS”) and FBI
began investigating Raymond after he was detained by foreign law enforecement outside
of his apartment overseas. At the time, Raymond was a U.S. government employee
working at a U.S. Embassy in a foreign country and lived in embassy-leased housing.
Raymond has since resigned from his U.S. government position. As a part of that
investigation, DSS obtained warrants for the seizure and search of two of Raymond’s
cellular phones from his person, as well as several other electronic devices from his
overseas residence. Federal law enforcement separately obtained a warrant for
Raymond’s iCloud account. After conducting a forensic examination of these devices and
reviewing the iCloud account, law enforcement recovered multiple items of investigative
interest. First, internet artifacts on Raymond’s phones revealed a number of relevant

2
Case 1:20-mj-00200-GMH Document 1-1 Filed 10/08/20 Page 3 of 7

searches. For example, there were searches for “passed out black girl,” on February 8,
2020, for “passed out gorl,” on February 22, 2020, and for “deep sleep” on February 23,
2020. There were multiple videos of unconscious or “passed out” women in his YouTube

viewing history. Moreover, law enforcement discovered internet artifacts on one of

92 66, 39 66

Raymond’s ASUS laptops revealing searches for: “passed out,” “ambien,” “ambien and

alcohol side effects, Zolpidem Tartrate tablets and 10mg,” “Ambien,” “dissolve,”

99 66 29 66,

“Zolpidem and pharmacies,” “Ambien and alcohol and pass out,” “passed out and carried,”
and “deep sleep” between 2010 and 2011.

. Recovered from Raymond’s iPhone XR and his iCloud account were two video fragments
and eight photographs of an adult female (hereinafter AV-4, adult victim 4) that were taken
on or about May 14, 2017. In the videos and photographs, AV-4 is lying down on her back
on a bed. Her eyes are closed and she appears unconscious. She is depicted in several
photographs with her shirt pulled up and her bra pulled down so that both breasts are
visible. In another, her bra is on but her shirt is pulled up. In one of the video fragments,
a hand can be seen pulling at AV-4’s shorts, briefly exposing her upper pubic region. One
photograph depicts a hand holding open AV-4’s eyelids, exposing her eyeballs. Red marks
are visible on both of AV-4’s knees in several of the videos and images.

An iMessage chat conversation between Raymond and AV-4 was also recovered from
Raymond’s iCloud account. In the conversation, on April 18, 2017, Raymond asks AV-4
if she is in “DC or VA.” She confirms that she is in Virginia, and he says that he is too.
He suggests meeting at Barrel & Bushel restaurant in Virginia, which they appear to do on
April 26. They continue texting following their first date, and, on May 13, 2017, Raymond

suggests meeting at Dumbarton Oaks at 1703 32™ Street NW in Washington, D.C. at 4:30

3
10.

Case 1:20-mj-00200-GMH Document 1-1 Filed 10/08/20 Page 4 of 7

p.m. the next day. On May 14, 2017, text messages between Raymond and AV-4 show
Raymond directing AV-4 towards his location near Dumbarton Oaks where he is awaiting
her arrival. The text conversation continues several hours later, with Raymond and AV-4
eventually going from D.C. to an apartment at an address located in Virginia. The
following morning, on May 15, Raymond messages AV-4, saying, “hopefully you aren’t
too hung over today.” She responds, “Hey! Yesterday was rough. I had a massive
hangover... lol. I had fun too! We have to do it again.” The two continue to converse for
a while after this, with both of them suggesting another meeting, but the messages do not
reveal that any other meeting actually took place. At one point, Raymond said he could
meet with AV-4 but not at his place because it was messy, and AV-4 said yes, but then
changed her mind and said she could not meet.

Your Affiant located and interviewed AV-4, who reported that she met Raymond in the
Spring of 2017 while on the Tinder dating application. A preliminary interview of AV-4
was conducted on September 22, 2020, after which AV-4 was shown the video and
photographs described above. A full interview took place on September 25. During the
interviews, AV-4 explained that Raymond and AV-4 exchanged chat messages and went
on their first date in the Tysons, Virginia area, where they met at the Barrel & Bushel
restaurant.

AV-4 reported that on May 14, 2017, after exchanging additional chat messages with
Raymond, she met Raymond for a second date. Raymond suggested they meet at
Dumbarton Oaks, near Georgetown in Washington, D.C. AV-4 and Raymond drove
separately to the area, met, and walked the property which was filled with flower gardens
and art displays. AV-4 brought two “juice boxes” of Soju, a Korean liquor, for Raymond

4
11.

12.

13.

Case 1:20-mj-00200-GMH Document 1-1 Filed 10/08/20 Page 5 of 7

and AV-4 to drink while they walked around. Later, they walked to the Bistrot Lepic and
Wine Bar, where they each ordered one or two glasses of wine and continued to converse.
AV-4 stated that Raymond seemed to know the menu very well, and she assumed he had
taken women there before. While at Bistrot Lepic, Raymond expressed that he wanted to
continue the date but said or implied that his apartment was unavailable. AV-4 then agreed
to continue the date and offered her apartment in Virginia as an alternative.

AV-4 reported that she and Raymond left the wine bar and traveled separately from
Washington, D.C. to Virginia. AV-4 resided at an apartment building in Virginia.
Raymond followed AV-4 home and was directed to park in the visitor's parking lot. AV-
4 escorted Raymond into her building.

AV-4 reported that she and Raymond entered her apartment, and AV-4 opened a bottle of
red wine, poured a glass for each of them, and showed Raymond around. AV-4 and
Raymond then walked out onto her balcony with their wine glasses, leaving the bottle
inside. At some point, Raymond went inside to use the restroom while AV-4 remained on
the balcony. Upon his return, he brought the open bottle of wine out to the balcony and
refilled their glasses. A short amount of time later, AV-4 became “woozy,” her legs gave
out from underneath her, and she dropped to her knees while on the balcony. Raymond
attempted to hold her steady. She informed Raymond that she was not feeling well and
wanted to lie down in her bedroom on the bed.

After an unknown amount of time passed, AV-4 awoke on the top of her bed, fully clothed
with Raymond lying next to her on his side, also fully clothed except for his shoes. AV-
4 stated that Raymond seemed surprised that she woke up. She told him that if he had too
much to drink he could stay on her living room couch. Raymond declined and said he was

5
14.

15.

16.

Case 1:20-mj-00200-GMH Document 1-1 Filed 10/08/20 Page 6 of 7

fine, walked to the door, put on his shoes, and left the apartment. AV-4 took notice that he
easily put on his shoes and felt that Raymond did not appear to be intoxicated. AV-4 has
no memory of anything that occurred from when she stated she needed to lie down until
she awoke next to Raymond.

AV-4 stated that she had never “blacked-out” before from drinking alcohol and has not
“blacked out” since. AV-4 said that, to her knowledge, she and Raymond were not
physically intimate and did not even kiss at any point. She stated that, as far as she is
aware, the most that happened between them was possibly a hug at some point during one
of their dates. AV-4 said that she and Raymond continued to converse after this second
date, but they never met again.

AV-4 stated that she did not give Raymond consent to remove her clothing, expose her
breasts, video record her, or take pictures of her. Upon viewing the eight aforementioned
photographs and the two video fragments depicting the same female partially covered with
breasts exposed on September 22, AV-4 positively identified herself, her tattoos, her
bedroom, and her bed sheets.

Your Affiant knows that video recording someone who is unconscious without their
consent, touching the material covering the unconscious person’s intimate areas (including
that person’s genitalia, anus, groin, breast, or buttocks) without their consent, and creating
depictions of that individual’s breasts without their consent constitute “sexual activity for
which any person can be charged with a criminal offense” because they are violations of
state law. For example, Your Affiant knows that this conduct is prohibited by D.C. Code
§ 22-3531 (voyeurism), D.C. Code § 22-3005 (fourth-degree sexual abuse), D.C. Code §
22-3006 (misdemeanor sexual abuse), Virginia § 18.2-67.3 (aggravated sexual battery),

6
Case 1:20-mj-0O0200-GMH Document 1-1 Filed 10/08/20 Page 7 of 7

Virginia § 18.2-67.4 (sexual battery) and Virginia § 18.2-386.1 (unlawful creation of an
image of another).
CONCLUSION
15. Based on the foregoing, there is probable cause to believe that Brian Jeffrey Raymond
(DOB —) induced AV-4 to travel for the purpose of engaging in any sexual
activity for which any person can be charged with a criminal offense, in violation of 18

U.S.C. § 2422(a).

Respectfully submitted,

Fae ASQ, -

Erin Sheridan, Special Agent
Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone on this
8th day of October 2020.

He 2020.10.08

Oat df). 20:23:48 -04'00'
G. MICHAEL HARVEY,

UNITED STATES MAGISTRATE JUDGE

 
